DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 05/31/22 is acknowledged.

Drawings
The drawings are objected to because:
In Figure 7, the information should be enclosed within a box.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 23 appears to be claiming a “human organism” as it states “wherein the operator perceives.” This is improper as the device should be claimed in a manner which indicates that a user would be “adapted to” or “configured to” perform the stated function. For example, in order to overcome this rejection, the phrase “wherein the operator perceives the alert using his or her senses of vision, hearing, or touch” could be replaced with “wherein the device is adapted allow the operator to perceive

Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 8-10, 12, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,605,088 (Savelli).
Regarding Claims 7, 8-10, 12, 22 and 23, Savelli teaches: Claim 7 - an alerting device (38) for use with a system for backing up a trailer (24) by a towing vehicle (28), the trailer (24) and the vehicle (28) being coupled together by a jointed connection (26) where the jointed connection (26) has a plurality of connection angles and where each connection angle has a corresponding turning radius for the trailer (24), the vehicle (28) having a plurality of steering positions where each steering position has a corresponding turning radius of the vehicle (28), comprising: an alert (160) that (i) is emitted by the device (38) and received by an operator of the system without requiring the operator to look directly at the alerting device, and (ii) is one or more of (a) a general indication of the connection angle becoming zero or crossing through zero (160 – the indicator (160) notes that the angle is zero as the trailer (24) and vehicle (28) are aligned), (Figures 1-12); Claims 8 and 12 – wherein the alert (160) comprises a visual signal (160), (Figures 1-12); Claim 9 – wherein the system comprises a first measuring device (20, 22, 46, 82) for determining if the connection angle is zero (the device (20, 22, 46, 82) determines that the vehicle (28) and trailer (24) are aligned, and thus have a “zero” angle), (Figures 1-12); Claim 10 - wherein the system comprises a first measuring device (20, 22, 46, 82) for determining if the connection angle is positive or negative (the device (20, 22, 46, 82) determines that the vehicle (28) and trailer (24) are aligned, and thus have a “zero” angle), (Figures 1-12); Claim 22 – wherein the visual signal (160) comprises a flash of light, (Figures 1-12); Claim 23 – wherein the operator is capable of perceiving the alert (160) using his or her sense of vision, (Figures 1-12).
Regarding Claim 24, Savelli teaches: Claim 24 - an alerting device (38) for use with a system for backing up a trailer (24) by a towing vehicle (28), the trailer (24) and the vehicle (28) being coupled together by a jointed connection (26), comprising: an alert (160) that (i) is emitted by the device and received by an operator of the system without requiring the operator to look directly at the alerting device (38), and (ii) is a general indication of one or more of: the connection angle becoming zero (160 – the indicator (160) notes that the angle is zero as the trailer (24) and vehicle (28) are aligned), (Figures 1-12).

Claim(s) 7-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0206225 (Offerle et al.).
Regarding Claims 7-16, and 21-23, Offerle et al. teaches: Claim 7 - an alerting device (68) for use with a system for backing up a trailer (160) by a towing vehicle (10), the trailer (160) and the vehicle (10) being coupled together by a jointed connection (168) where the jointed connection (168) has a plurality of connection angles and where each connection angle has a corresponding turning radius for the trailer (160), the vehicle (10) having a plurality of steering positions where each steering position has a corresponding turning radius of the vehicle (10), comprising: an alert (112 as described in at least paragraph [0075]) that (i) is emitted by the device (68) and received by an operator of the system without requiring the operator to look directly at the alerting device, and (ii) is one or more of (c) a general indication of the connection angle becoming equal to or crossing through an angle corresponding to an intended turning radius for the vehicle (10) and trailer (160), (paragraph [0075] describing the alert (112) warning against issues such as “impending trailer interference during a reverse direction”; and paragraph [0122] explaining that positions between the vehicle (10) and the trailer (160) may be determined as a function of the current steering wheel angle and the current angle between the trailer and vehicle, with interference I.sub.1 between the trailer 160 and vehicle 10 may also be displayed or highlighted so corrective actions may be performed by the vehicle operators), (Figures 1-22); Claims 8 and 12 – further comprising one or more of an audible signal, a visual signal, and a tactile signal (paragraph [0075]), (Figures 1-22); Claims 9 and 10 – wherein the system comprises a first measuring device (174 – paragraph [0083]) for determining if the connection angle is zero, positive or negative, (Figures 1-22); Claim 11 – wherein the system comprises a first measuring device (174 – paragraph [0083]) for determining the connection angle, a second measuring device (38) for determining the steering position, one or more calculating devices (controller/processor (26)) that compute a first value that represents the turning radius of the trailer (160) or its equivalent by using data from the first measuring device (174) and a second value that represents the turning radius of the vehicle (10) or its equivalent by using data from the second measuring device (38), (Figures 1-22); Claim 21 – wherein the system further comprises a display device (68) to indicate an operator one or more of (i) a first visual representation of the first value and a second visual representation of the second value, and (ii) a visual representation of the difference between the first value and the second value (the first and second values in the form  of the steering wheel angle and the trailer/vehicle angle are used to visually show different predicted positions visually as shown in Figure 20 and as explained in at least paragraph [0122]), (Figures 1-22); Claim 13 – wherein the display device (68) comprises the alerting device (112) and is selected from a list of devices that can act as both a display device and an alert device, the list comprising a smart phone, tablet, a computer, a laptop, a smartwatch, and a custom made device (at least paragraphs [0070] and [0075]), (Figures 1-22); Claims 14 and 15 – wherein the first and second value are displayed (on display (68)) such that the operator is able to compare the values they represent in the form of a graphic shape (such as shown in Figure 20) that is not an alphanumerical shape, (Figures 1-22); Claim 16 – wherein the visual representation of the difference between the first and second value comprise one or more graphic elements (such as shown in Figure 20) selected from the list of possible elements, the list comprising a slider, a scale, a sliding scale, an animation, an arrow of variable length or size, a line or curved line, and a line or curved line of variable length or size, (Figures 1-22); Claim 22 – wherein the visual signal comprises a flash of light (the blinking lights as described in paragraph [0075]), (Figures 1-22); Claim 23 – wherein the operator perceives the alert using his or her senses of vision, hearing or touch (the various alerts as described in paragraph [0075]), (Figures 1-22).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649